ORDER OF THE COURT.
On March 10, 1986, the Supreme Court of the United States granted a petition for writ of certiorari in this case [38 Cal.3d 839 (215 Cal.Rptr. 250, 700 P.2d 1252)] and ordered that “the judgment of the above court in this cause is vacated with costs, and that this cause is remanded to the Supreme Court of California for further consideration in light of Chicago Teachers Union, Local No. 1, AFT, AFL CIO v. Hudson, 475 U.S. 292 (1986).” (No. 85-498.)
Upon receipt of the mandate of the Supreme Court we solicited further briefs from petitioner and the real parties in interest as to the impact of the court’s decision in Chicago Teachers Union. Those briefs have been received and considered.
It appearing that the parties are in agreement that the petition for writ of mandate should be denied, the remittitur is recalled, our judgment directing that a writ of mandate issue is vacated, the alternative writ is discharged, and the petition for writ of mandate is denied.
Each party shall bear its own costs.